Citation Nr: 1334612	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  12-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a left eye disability.

[The issue of entitlement to an effective date earlier than May 18, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD) will be addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1967 to August 1969, to include a tour of duty in the Republic of Vietnam.  He is the recipient of the Purple Heart, Navy Commendation Medal with "V" Device, and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In a January 2012 rating decision, the RO denied service connection for erectile dysfunction and a left eye disability.  The Veteran disagreed with the January 2012 rating decision for both issues in a January 2012 personal statement and the RO sent a February 2012 notice letter acknowledging receipt of the notice of disagreement (NOD).  The United States Court of Appeals for Veterans Claims (Court) has held that, where the record contains a NOD as to an issue, but no statement of the case (SOC), the issue must be remanded to the originating agency to issue a SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, a SOC was not issued for these identified issues, thus the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following action:
	
Issue a SOC to the Veteran and representative addressing the issues of service connection for erectile dysfunction and a left eye disability.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue(s) be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


